  Case 1:21-cr-00024-JNP Document 23 Filed 06/08/21 PageID.89 Page 1 of 2




Scott Keith Wilson, Federal Public Defender (#7347)
Adam G. Bridge, Assistant Federal Public Defender (#14552)
Federal Public Defender’s Office
46 W. Broadway, Ste. 110
Salt Lake City, UT 84101
Phone: (801) 524-4010
Email: adam_bridge@fd.org
_____________________________________________________________________________

                        UNITED STATES DISTRICT COURT

                                DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                   MOTION TO REOPEN DETENTION
                                                       HEARING
       Plaintiff,

  v.

  RAMON JOEL CRESPIN,

       Defendant.                               Case No. 1:21-cr-00024-JNP-DBP


        The defendant, Ramon Joel Crespin, moves to reopen detention proceedings

based on new information unknown to him or the Court at the time of the original

hearing that has a material bearing on whether he is likely to flee or pose a danger

to the community pending trial. See 18 U.S.C. § 3142(f). He bases his motion on the

following grounds:

        1. On March 17, 2021, the grand jury returned an indictment charging Mr.

Crespin with possession of methamphetamine with intent to distribute. ECF No. 1.

        2. Mr. Crespin made an initial appearance March 31, 2021. He didn’t resist




                                          1
   Case 1:21-cr-00024-JNP Document 23 Filed 06/08/21 PageID.90 Page 2 of 2




the government’s motion for detention and the Court ordered him detained pending

trial. ECF Nos. 12, 15. 1

       3. Mr. Crespin has a significant substance abuse history and much of his

criminal history involves drug possession or distribution. He’s received only

minimal drug treatment in Utah State Prison and through Adult Probation and

Parole.

       4. Mr. Crespin, on his own initiative, applied for the inpatient treatment

program at Odyssey House. He was accepted June 2, 2021. A letter from Pam

Chavez, Admissions Intake Advisor, is attached as Exhibit A.

       5. Odyssey House isn’t an easy or forgiving program. Its treatment model

focuses on personal responsibility, accountability, and the day-to-day challenges of

addiction in a highly structured and therapeutic setting.

       6. With “treatment incarceration” now available as a condition, Mr. Crespin

can overcome the statutory presumptions applicable to his case and the Court can

fashion a set of conditions that will reasonably assure the safety of the community

and his appearance back at court.

       For these reasons, Mr. Crespin moves to reopen detention proceedings under

18 U.S.C. § 3142(f).

       Dated June 8, 2021.

                                               Respectfully Submitted:
                                               RAMON JOEL CRESPIN

                                       By:     /s/ Adam G. Bridge
                                               Assistant Federal Public Defender
1 The link at ECF No. 15 is to a detention order from a difference case: United States v. Genaro

Alvarado-Velasquez, Case No. 1:21-cr-00024-TS.
                                                  2
